ACCEPTED
                                                                                        01-09-00328-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   7/21/2015 8:58:44 AM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                              NO. 01-09-00328-CV

                                      In The                           FILED IN
                                                                1st COURT OF APPEALS
                       FIRST COURT OF APPEALS                       HOUSTON, TEXAS
                                  Houston, Texas                7/21/2015 8:58:44 AM
                                                                CHRISTOPHER A. PRINE
                                                                        Clerk
    SAMSON LONE STAR, LIMITED PARTNERSHIP N/K/A SAMSON
                    EXPLORATION, LLC
                                      Appellant–Cross-Appellee,

                                        V.

                        CHARLES G. HOOKS III, et al.
                                              Appellees–Cross-Appellants.
                          Appeal from Cause B173008-B
                                60th District Court
                             Jefferson County, Texas

                   JOINT AGREED MOTION BY
                 APPELLEES/CROSS-APPELLANTS
                AND APPELLANT/CROSS-APPELLEE
           FOR EXTENSION OF TIME TO FILE RESPONSES
      Appellees/Cross-Appellants (“the Hooks”) and Appellant/Cross-Appellee,

Samson Lone Star L.L.C. n/k/a Samson Exploration, LLC (“Samson”) jointly

move to request an extension of time in which to file their responses in the

referenced appeal. Both Hooks and Samson request an extension of sixteen days

to and including August 21, 2015 in which to file their responses to supplemental

briefs. In support of this motion, the parties would show as follows:

      1.     Under the current briefing schedule, the parties’ responses to

supplemental briefing requested by the Court are due August 5, 2015.
      2.    The primary attorneys responsible for preparing and filing the

responses on behalf of each of the parties have commitments and conflicts in their

schedules that necessitate this request for an extension of time. Those conflicts

include:

      a.    Counsel for the Hooks has a long-scheduled vacation out of the

            country at the end of the July and has pre-trial deadlines and other

            work commitments that were already on the calendar before the

            supplemental briefing in this matter was scheduled.

      b.    Counsel for Samson is currently working on an Appellee’s brief in an

            antitrust and Lanham Act appeal involving significant damages and

            injunctive relief, which brief is currently due in the Fifth Circuit also

            in August.      Moreover, different deadlines for Appellant and

            Cross-Appellants to file their response briefs would create

            complications and awkwardly mismatched corresponding deadlines

            between the parties. Having such mismatched deadlines would likely

            not expedite this appeal, so a matching extension for Appellant/Cross-

            Appellee Samson should not cause delay.

      3.    This is the first extension of time for filing the response briefs that the

parties have requested.




                                          2
      4.     The parties have conferred with one another regarding their mutual

motions for extension of time and have both agreed to each other’s requested

extension, as shown by their filing of this joint agreed motion.

      WHEREFORE, PREMISES CONSIDERED, Appellees/Cross-Appellants,

the Hooks, and Appellant/Cross-Appellee, Samson jointly request the Court for an

extension of time to and including August 21, 2015 in which to file their

respective responses in the referenced action.




                                          3
/s/ Marla Broaddus
Shannon H. Ratliff
State Bar No. 16573000
Marla Broaddus
State Bar No. 24001791
Ratliff Law Firm, PLLC
600 Congress Avenue, Suite 3100
Austin, Texas 78701
(512) 493-9600
(512) 493-9625 (Fax)
sratliff@ratlifflaw.com
mbroaddus@ratlifflaw.com
David M. Gunn
State Bar No. 08621600
Beck Redden, LLP
1221 McKinney, Suite 4500
Houston, Texas 77010-2010
(713) 951-3700
(713) 951-3720 (Fax)
dgunn@beckredden.com
Paul F. Simpson
State Bar No. 18403800
McGinnis Lochridge, LLP
711 Louisiana Street, Suite 1600
Houston, Texas 77002
(713) 615-8506
(713) 328-1806 (Fax)
psimpson@mcginnislaw.com
Patton G. Lochridge
State Bar No. 12458500
McGinnis Lochridge, LLP
600 Congress Avenue, Suite 2100
Austin, Texas 78701
(512) 495-6000
(512) 495-6093 (Fax)
plochridge@mcginnislaw.com

ATTORNEYS FOR APPELLEES/CROSS-
APPELLANTS THE HOOKS PARTIES
  4
/s/ Cynthia K. Timms
Michael V. Powell
State Bar No. 16204400
Cynthia K. Timms
State Bar No. 11161450
LOCKE LORD, LLP
2200 Ross Avenue, Suite 2200
Dallas, Texas 75201
mpowell@lockelord.com
ctimms@lockelord.com
(214) 740-8000
(214) 740-8800 (Fax)
M.C. Carrington
State Bar No. 03880800
Mehaffy Weber
P.O. Box 16
Beaumont, Texas 77704
(409) 835-5011
(409) 835-5177 (Fax)
Dick Watt
State Bar No. 20977700
Watt Beckworth Thompson & Henneman,
LLP
1800 Pennzoil Place, South Tower
711 Louisiana Street
Houston, Texas 77002
(713) 650-8100
(713) 650-8141 (Fax)

ATTORNEYS FOR APPELLANT/CROSS-
APPELLEE SAMSON LONESTAR
LIMITED PARTNERSHIP N/K/A/
SAMSON EXPLORATION, LLP




  5
                        CERTIFICATE OF SERVICE

      I hereby certify that on July 21, 2015, a true and correct copy of the above
and foregoing Motion for Extension of Time was forwarded to all counsel of
record by ECF and email as follows:

Michael V. Powell                           M.C. Carrington
Cynthia K. Timms                            Mehaffy Weber
LOCKE LORD, LLP                             P.O. Box 16
2200 Ross Avenue, Suite 2200                Beaumont, Texas 77704
Dallas, Texas 75201                         mccarrington@mehaffyweber.com
mpowell@lockelord.com
ctimms@lockelord.com

Dick Watt
Watt Beckworth Thompson &
Henneman, LLP
1800 Pennzoil Place, South Tower
711 Louisiana Street
Houston, Texas 77002
dwatt@wattbeckworth.com

                Attorneys for Appellant/Cross-Appellee, Samson


                                        /s/ Marla Broaddus
                                        Marla Broaddus




                                        6